Name: Commission Regulation (EEC) No 1978/80 of 25 July 1980 laying down detailed rules for the application of the special measures for soya beans harvested in 1980
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 7 . 80 Official Journal of the European Communities No L 192/25 COMMISSION REGULATION (EEC) No 1978/80 of 25 July 1980 laying down detailed rules for the application cf the special measures for soya beans harvested in 1980 Whereas the Member States in which the beans are grown should set up the control arrangements neces ­ sary to ensure the proper operation of the aid system ; whereas the control arrangements should in particular enable checks to be made upon the observance of the minimum price referred to in Article 2 (2) of Regula ­ tion (EEC) No 1614/79 and unjustified applications for aid to be prevented ; Whereas, to ensure that the aid system is applied in a uniform manner, detailed rules for payment of the aid should be laid down ; Whereas it should be specified how often the aid should be fixed ; whereas it is sufficient for the aid to be put into effect twice a month ; Whereas, to facilitate the proper administration of the aid system, it is desirable that the Member States provide the Commission with certain information relating to the aid ; Whereas Commission Regulation (EEC) No 1790/76 (3) should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1614/79 of 24 July 1979 laying down special measures in respect of soya beans ('), and in particular Article 2 (6) thereof, the third paragraph of Article 3 and Article 4 thereof. Whereas the most representative period for the sale of Community soya beans should be fixed for the 1980/81 marketing year ; whereas, given the antici ­ pated sales pattern, the period 1 November 1980 to 31 March 1981 can be considered the most representa ­ tive ; Whereas in view of the price fluctuations that normally occur on the world market the world market price for soya beans should be determined twice per month ; Whereas provision should be made for adjusting the offers and quotations used in order to compensate for any differences in quality and conditions and place of delivery compared with the product for which the world market price must be fixed ; Whereas Article 2a of Council Regulation (EEC) No 1724/80 of 30 June 1980 adopting general rules for special measures for soya beans harvested in 1980 (2) specifies that the first purchaser shall have adequate storage facilities and keep stock records ; whereas, in order to enable beans harvested in the Community to be distinguished from imported beans, it should be Specified that separate stock records are to be kept for the two categories of beans and that they are to be stored in different premises ; Whereas standardized terms to be incorporated in the contracts concluded between producers and first purchasers should be laid down ; Whereas, so that the minimum price may be observed, provision should be made for the selling price to be expressed by unit of weight of produce of standard quality ; whereas, for the same purpose, the contract should mention any increases and reductions in the selling price ; HAS ADOPTED THIS REGULATION : Article 1 The most representative period for sales of Commu ­ nity soya beans as referred to in Article 3 of Regula ­ tion (EEC) No 1614/79 shall be 1 November 1979 to 31 March 1981 . Article 2 1 . During the period referred to in Article 1 , the world market price for soya beans shall be determined twice a month . 2. This price shall be fixed per 100 kilograms and shall be calculated on the basis of the most favourable offers and quotations for delivery within 30 days. (') OJ No L 190, 28 . 7 . 1979, p. 8 . (') OJ No L 170, 3 . 7 . 1980, p . 1 . ( 3 ) OJ No L 199, 24. 7 . 1976, p. 37 . No L 192/26 Official Journal of the European Communities 26. 7. 80 of Regulation (EEC) No 1614/79, and shall be for beans of standard quality. 2. The selling price shall be increased or reduced for each percentage point of impurity and moisture content below or above the standard quality. The amounts of these increases and reductions shall be set out in the contract and agreed to by both contracting parties. Article 7 The random checks referred to in Article 5 ( 1 ) of Regulation (EEC) No 1724/80 shall cover at least 10 % of the total area declared. Article 8 The competent agency of the producing Member State shall verify with regard to the contract : (a) that the items specified in Article 5 have been included ; (b) that the price to be paid to the producer, account taken of the provisions of Article 6, is at least equal to the minimum price referred to in Article 2 (2) of Regulation (EEC) No 1614/79 .' Article 3 1 . Where the offers and quotations recorded relate to : (a) a quality other than the standard quality for which the guide price was fixed, they shall be adjusted by reference to the coefficients of equivalence to be determined ; (b) products delivered cif at a frontier crossing point oiher than Rotterdam, they shall be adjusted by reference to the difference in freight and insurance costs as against products delivered cif Rotterdam ; (c) products delivered cif Rotterdam, they shall be adjusted to take account of unloading and forwarding costs. 2 . For the purposes of paragraph 1 , only the lowest available costs in respect of loading, freight and insur ­ ance shall be taken into account . Article 4 1 . The first purchaser shall keep separate stock records for soya beans harvested in the Community and for imported beans. These must comprise at least a record of the amounts taken into and out of storage, showing the net weight of beans as received, and, for beans harvested in the Community, the moisture and impurity contents . 2. Seeds harvested in the EEC shall be stored in premises separate from those for imported seeds. Article 5 Contracts as referred to in Article 2b of Regulation (EEC) No 1724/80 shall be concluded in writing. They shall include at least the following : (a) the name, forenames, signatures, and addresses of the contracting parties ; (b) the date of signature ; (c) the area, in hectares and ares, where the product covered by the contract is to be harvested ; (d) the selling price per unit of weight ; (e) the details necessary to identify the land in ques ­ tion ; (f) an obligation on the part of the producer to deliver and of the first purchaser to take delivery of the total quantity at sound, genuine and merchantable beans that will be harvested on the area indicated. Article 6 1 . The price payable to the producer shall not be lower than the minimum price referred to in Article 2 Article 9 1 . The competent agency of the Member State shall, after carrying out all the necessary checks, pay the aid. 2. The quantity of soya beans for which there is entitlement to aid shall be calculated by the method set out in the Annex hereto. Article 10 1 . The aid rate applying during the most representa ­ tive period for the sale of Community beans shall be fixed twice per month in time to be applied from the first and the 16th day of each month. 2. The Commission shall notify the Member States of the rate of aid per 100 kilograms of beans as soon as it is fixed, and such notification must in all cases precede the date from which the aid is to be applied. Article 11 Where the aid application under Regulation (EEC) No 1724/80 is submitted before 1 November 1980, the aid to be paid shall be that applicable on 1 November 1980 . 26 . 7. 80 Official Journal of the European Communities No L 192/27 Article 12 1 . The Member States shall inform the Commis ­ sion of the names and addresses of the agencies appointed for purposes of implementation of the special measures for soya beans . 2. The producer Member States shall inform the Commission : (a) by 30 September 1980, of the number of contracts lodged and the total area indicated therein ; (b) by 30 April 1981 , of the quantities in respect of which aid has been applied for ; (c) by 30 November 1981 , of the quantities for which aid has been granted. 3 . The Commission shall forward regularly to the Member States a summary of the information supplied in accordance with the preceding paragraphs. Article 13 Regulation (EEC) No 1790/76 is repealed with effect from 1 November 1980. Article 14 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to soya beans harvested during 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1980. For the Commission Finn GUNDELACH Vice-President No L 192/28 Official Journal of the European Communities 26. 7. 80 ANNEX Method of calculating the weight of soya beans 100  (i + h) 100  (i , + h ,) x q = x i = impurity of beans the weight of which is to be determined h = moisture of beans, the weight of which is to be determined ii » impurities ) ) of the quality for which the aid is fixed hi = moisture ) q » quantity of the products as received, expressed in kg, the adjusted weight of which is to be determined x = weight of the products expressed in kg. Notes : Only the first two decimal places shall be taken into consideration for the moisture and impurities content.